
	
		II
		110th CONGRESS
		1st Session
		S. 1944
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2007
			Mr. Lautenberg (for
			 himself, Mr. Specter,
			 Mr. Menendez, Mr. Cornyn, Mr.
			 Coleman, Mr. Lott,
			 Mr. Lieberman, Mr. Schumer, Mrs.
			 Clinton, Mr. Casey,
			 Ms. Collins, Mr. Graham, Mr.
			 Biden, Mr. Stevens, and
			 Mrs. Feinstein) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide justice for victims of state-sponsored
		  terrorism.
	
	
		1.Short titleThis Act may be cited as the
			 Justice for Victims of State Sponsored
			 Terrorism Act.
		2.Terrorism
			 exception to immunity
			(a)In
			 generalChapter 97 of title 28, United States Code, is amended by
			 inserting after section 1605 the following:
				
					1605A.Terrorism
				exception to the jurisdictional immunity of a foreign state
						(a)In
				general
							(1)No
				immunityA foreign state
				shall not be immune from the jurisdiction of courts of the United States or of
				the States in any case not otherwise covered by this chapter in which money
				damages are sought against a foreign state for personal injury or death that
				was caused by an act of torture, extrajudicial killing, aircraft sabotage,
				hostage taking, or the provision of material support or resources (as defined
				in section 2339A of title 18) for such an act if such act or provision of
				material support is engaged in by an official, employee, or agent of such
				foreign state while acting within the scope of his or her office, employment,
				or agency.
							(2)Claim
				heardThe court shall hear a
				claim under this section if—
								(A)the foreign state
				was designated as a state sponsor of terrorism under section 6(j) of the Export
				Administration Act of 1979 (50 U.S.C. App. 2405(j)) or section 620A of the
				Foreign Assistance Act of 1961 (22 U.S.C. 2371) at the time the act occurred,
				unless later designated as a result of such act;
								(B)the claimant or
				the victim was—
									(i)a
				national of the United States (as that term is defined in section 101(a)(22) of
				the Immigration and Nationality Act (8 U.S.C. 1101(a)(22));
									(ii)a member of the
				Armed Forces of the United States (as that term is defined in section 976 of
				title 10); or
									(iii)otherwise an
				employee of the government of the United States or one of its contractors
				acting within the scope of their employment when the act upon which the claim
				is based occurred; or
									(C)where the act
				occurred in the foreign state against which the claim has been brought, the
				claimant has afforded the foreign state a reasonable opportunity to arbitrate
				the claim in accordance with the accepted international rules of
				arbitration.
								(b)DefinitionFor
				purposes of this section—
							(1)the terms
				torture and extrajudicial killing have the meaning
				given those terms in section 3 of the Torture Victim Protection Act of 1991 (28
				U.S.C. 1350 note);
							(2)the term
				hostage taking has the meaning given that term in Article 1 of the
				International Convention Against the Taking of Hostages; and
							(3)the term
				aircraft sabotage has the meaning given that term in Article 1 of
				the Convention for the Suppression of Unlawful Acts Against the Safety of Civil
				Aviation.
							(c)Time
				limitAn action may be brought under this section if the action
				is commenced not later than the latter of—
							(1)10 years after
				April 24, 1996; or
							(2)10 years from the
				date on which the cause of action arose.
							(d)Private right
				of actionA private cause of action may be brought against a
				foreign state designated under section 6(j) of the Export Administration Act of
				1979 (50 U.S.C. 2405(j)), and any official, employee, or agent of said foreign
				state while acting within the scope of his or her office, employment, or agency
				which shall be liable to a national of the United States (as that term is
				defined in section 101(a)(22) of the Immigration and Nationality Act (8 U.S.C.
				1101(a)(22)), a member of the Armed Forces of the United States (as that term
				is defined in section 976 of title 10), or an employee of the government of the
				United States or one of its contractors acting within the scope of their
				employment or the legal representative of such a person for personal injury or
				death caused by acts of that foreign state or its official, employee, or agent
				for which the courts of the United States may maintain jurisdiction under this
				section for money damages which may include economic damages, solatium, pain,
				and suffering, and punitive damages if the acts were among those described in
				this section. A foreign state shall be vicariously liable for the actions of
				its officials, employees, or agents.
						(e)Additional
				damagesAfter an action has been brought under subsection (d),
				actions may also be brought for reasonably foreseeable property loss, whether
				insured or uninsured, third party liability, and life and property insurance
				policy loss claims.
						(f)Special
				masters
							(1)In
				generalThe Courts of the United States may from time to time
				appoint special masters to hear damage claims brought under this
				section.
							(2)Transfer of
				fundsThe Attorney General shall transfer, from funds available
				for the program under sections 1404C of the Victims Crime Act of 1984 (42
				U.S.C. 10603c) to the Administrator of the United States District Court in
				which any case is pending which has been brought pursuant to section 1605(a)(7)
				such funds as may be required to carry out the Orders of that United States
				District Court appointing Special Masters in any case under this section. Any
				amount paid in compensation to any such Special Master shall constitute an item
				of court costs.
							(g)AppealIn
				an action brought under this section, appeals from orders not conclusively
				ending the litigation may only be taken pursuant to section 1292(b) of this
				title.
						(h)Property
				disposition
							(1)In
				generalIn every action filed in a United States district court
				in which jurisdiction is alleged under this section, the filing of a notice of
				pending action pursuant to this section, to which is attached a copy of the
				complaint filed in the action, shall have the effect of establishing a lien of
				lis pendens upon any real property or tangible personal property located within
				that judicial district that is titled in the name of any defendant, or titled
				in the name of any entity controlled by any such defendant if such notice
				contains a statement listing those controlled entities.
							(2)NoticeA
				notice of pending action pursuant to this section shall be filed by the clerk
				of the district court in the same manner as any pending action and shall be
				indexed by listing as defendants all named defendants and all entities listed
				as controlled by any defendant.
							(3)EnforceabilityLiens
				established by reason of this subsection shall be enforceable as provided in
				chapter 111 of this
				title.
							.
			(b)Amendment to
			 chapter analysisThe chapter analysis for chapter 97 of title 28,
			 United States Code, is amended by inserting after the item for section 1605 the
			 following:
				
					
						1605A. Terrorism exception to the
				jurisdictional immunity of a foreign
				state.
					
					.
			3.Conforming
			 amendments
			(a)PropertySection
			 1610 of title 28, United States Code, is amended by adding at the end the
			 following:
				
					(g)Property in
				Certain Actions
						(1)In
				generalThe property of a foreign state, or agency or
				instrumentality of a foreign state, against which a judgment is entered under
				this section, including property that is a separate juridical entity, is
				subject to execution upon that judgment as provided in this section, regardless
				of—
							(A)the level of
				economic control over the property by the government of the foreign
				state;
							(B)whether the
				profits of the property go to that government;
							(C)the degree to
				which officials of that government manage the property or otherwise control its
				daily affairs;
							(D)whether that
				government is the sole beneficiary in interest of the property; or
							(E)whether
				establishing the property as a separate entity would entitle the foreign state
				to benefits in United States courts while avoiding its obligations.
							(2)United States
				sovereign immunity inapplicableAny property of a foreign state,
				or agency or instrumentality of a foreign state, to which paragraph (1) applies
				shall not be immune from execution upon a judgment entered under this section
				because the property is regulated by the United States Government by reason of
				action taken against that foreign state under the Trading With the Enemy Act or
				the International Emergency Economic Powers
				Act.
						.
			(b)Victims of
			 Crime ActSection 1404C(a)(3) of the Victims of Crime Act of 1984
			 (42 U.S.C. 10603c(a)(3)) is amended by striking December 21, 1988, with
			 respect to which an investigation or and inserting October 23,
			 1983, with respect to which an investigation or civil or
			 criminal.
			(c)General
			 exceptionSection 1605 of title 28, United States Code, is
			 amended—
				(1)in subsection
			 (a)—
					(A)in paragraph
			 (5)(B), by inserting or after the semicolon;
					(B)in paragraph
			 (6)(D), by striking ; or and inserting a period; and
					(C)by striking
			 paragraph (7); and
					(2)by striking
			 subsections (e) and (f).
				4.Application to
			 pending cases
			(a)In
			 generalThe amendments made by this Act shall apply to any claim
			 arising under section 1605A or 1605(g) of title 28, United States Code, as
			 added by this Act.
			(b)Prior
			 actionsAny judgment or action brought under section 1605(a)(7)
			 of title 28, United States Code, or section 101(c) of Public Law 104–208 after
			 the effective date of such provisions relying on either of these provisions as
			 creating a cause of action, which has been adversely affected on the grounds
			 that either or both of these provisions fail to create a cause of action
			 opposable against the state, and which is still before the courts in any form,
			 including appeal or motion under Federal Rule of Civil Procedure 60(b), shall,
			 on motion made to the Federal District Court where the judgment or action was
			 initially entered, be given effect as if it had originally been filed pursuant
			 to section 1605A(d) of title 28, United States Code. The defenses of res
			 judicata, collateral estoppel and limitation period are waived in any re-filed
			 action described in this paragraph and based on the such claim. Any such motion
			 or re-filing must be made not later than 60 days after enactment of this
			 Act.
			
